DETAILED ACTION
Response to Amendment
This allowance is in response to the AFCP 2.0 Request and After Final Amendments filed on 2/1/2021. Claims 1, 3, 6, 8, 10, 13, 15, 17-18 have been amended, claims 9 and 16 have been canceled and claims 21-22 are presented new.  Amendments to claims have been fully considered.

Allowed Claims
Claims 1-8, 10-15, 17-22 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Shulman ‘672 (U.S. Pat. App. Pub. 2017/0244672 A1) teaches detecting compromises of enterprise end stations using honey tokens; Dotan (U.S. Pat. 9,516,059 B1) teaches mapping and tracking of distributed honey tokens in the network and providing that information to facilitation the detection of fraudulent activity on the network; and Troyansky (U.S. Pat. App. Pub. 2009/0241196 A1) teaches receiving from a network device information identifying an end user device from which the false information was stolen.
However, Shulman ‘672, Dotan, and Troyansky, do not anticipate or render obvious the combination set forth in the independent claim 1, recited as “…  map the end user device information and the false account credentials to create a mapped data structure; provide the false account credentials to memory locations of corresponding ones of the end user devices; provide information from the mapped data structure to a plurality of network devices associated with the network, the information from the mapped data structure enabling the plurality of network devices to detect an unauthorized access attempt of the network using one or more of the false account credentials; and receive, from a network device of the plurality of network devices, information identifying an end user device, of the end user devices, from which the one or more of the false account credentials were stolen.”
Recited in claim 8 as, “… correlate the end user device information, associated with each of the end user devices, with a different one of the false account credentials to create a data structure that correlates the end user device information and the false account credentials; cause the false account credentials to be stored in memory locations of corresponding ones of the end user devices; provide information from the data structure to a plurality of network devices associated with the network, wherein the information from the data structure enables the plurality of network devices to detect an unauthorized access attempt of the network using the one or more of the false account credentials; receive, from a network device of the plurality of network devices, information identifying an end user device of the end user devices, from which one or more of the false account credentials were stolen; and perform one or more actions based on the information identifying the end user device.”
Recited in claim 15 as, “… associating, by the device, the end user device information with the false account credentials to create information that associates the end user device information and the false account credentials; causing, by the device, the false account credentials to be stored in a memory location of the end user device, based on the information that associates the end user device information and the false account credentials; providing, by the device, the information that associates the end user device information and the false account credentials to a plurality of network devices associated with the network, the information that associates the end user device information and the false account credentials enables the plurality of network devices to detect an unauthorized access attempt of the network using one or more of the false account credentials; receiving, by the device, from a network device of the plurality of network devices, information identifying the end user device from which the false account credentials were stolen; and performing, by the device, one or more actions based on the information identifying the end user device.”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493